ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS OF SILVER STANDARD RESOURCES INC. (THE “COMPANY”) May 14, 2008 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations (Section The following matters were put to a vote by a show of hands at the annual and special shareholder’s meeting of the Company: Outcome of Vote 1. Setting the number of directors at six. Carried 2. The election of the following nominees as directors of the Company for the ensuing year or until their successors are appointed: John R. Brodie, FCA R.E. Gordon Davis David L. Johnston William Meyer Robert A. Quartermain Peter W. Tomsett Carried 3. The appointment of PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of the Company and the authorisation of the directors to fix their remuneration. Carried 4. Approving the amended and restated stock option plan dated April14,2008. Carried May 15, Vancouver, British Columbia SILVER STANDARD RESOURCES INC. /s/ John J. Kim John J.
